Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the 9906348 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.  
This non-final action is in response to amendment/remarks and IDS received 03/22/2022 as a submission of RCE under 37 CFR 1.114 where this application is a broadening reissue of Patent 9906348 of application 15/589317 that provides a reissue application declaration, received 3/31/2022.  New claims 19-36 are pending while claims 1-18 were previously cancelled.  
Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive.  Applicant’s remarks, see page 12 and reissue application declaration, filed 03/31/2022, with respect to defective declaration and rejection of claims under 35 USC 251 have been fully considered; however, it is noted that the error in this reissue declaration is same as error declared in related reissue applications 16/816019, and 16/816034 (17/011211 has no error declared) such that there is same error in each related reissue being corrected in the same way.  Thus, it is unclear what error is relied on herein for this reissue that is resolved in a different way from other related reissue applications of same patent.  
Reissue Applications
The reissue oath/declaration filed 3/31/2020 with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  The recent declaration states 
‘Independent claim 1 of U.S. Patent No. 9,908,348 was inadvertently narrowed to recite “without a corresponding Physical Downlink Control Channel (PDCCH)” and “the ACK/NACK information corresponds to art additional PDSCH.”  This narrowing is unnecessary for patentability and makes the claim unduly narrow causing/rendering the original patent to be wholly or partially inoperable or invalid.  Accordingly, new claim 19 presented in this reissue application does not include these features.’  Emphasis added.  
Although the statement cites limitations in claim 1 that are no longer recited in new clam 19, the declaration herein fails to declare an error relied on herein for this reissue that renders the ‘348 patent to be wholly or partially inoperative or invalid as required by 37 CFR 1.175 and 35 USC 251.  Thus, it is unclear what error that renders the patent partially or wholly inoperative or invalid is relied on for this reissue that is not same error resolved in same manner in a related reissue.  The applicant is reminded of requirement to declare at least one error for at least one claim of ‘348 for patent to be wholly or partially inoperative or invalid as basis for this reissue application.  See 37 CFR 1.175 and MPEP § 1414.    
Relatedly, in related reissue Appl. Nos. 16/816019, 16/816034 and 17/011211, applicant proposed new claims 19-36, 19-40 and 19-40, respectively, therein to similarly omit reciting  without a corresponding Physical Downlink Control Channel (PDCCH)” and “the ACK/NACK information corresponds to art additional PDSCH” in new claim 19 with same error declared on their respective reissue application declaration.  It appears that the error cited above on declaration herein is the same or similar error stated in declaration in related child reissue apps. 16/816019, 16/816034 and 17/011211.  Further, a review of the error herein is already corrected or being corrected in the same way in a related or co-pending reissue application of same underlying patent (i.e., 9,906,348) in above noted parent reissue applications.  Therefore, it is unclear what error is relied on herein for underlying ‘348 patent that this reissue addresses that does not regard same or similar correction addressed in a related or co-pending reissue application, including 16/816019, 16/816034 and 17/011211.  
Thus, for above reasons, the declaration is defective for lacking at least one error relied on herein that renders the patent partially or wholly inoperative or invalid for this reissue that is not addressed in same manner in a related/co-pending reissue.  This issue of same error addressed in same manner can be resolved by pointing out how the same error is being corrected in the current reissue in the remarks as per MPEP 1414(II)(D)(1).  
“If the same error corrected in the parent is also being corrected in the continuation reissue application, but the error is being corrected in a different way, a petition under 37 CFR 1.183  will be needed to waive pre-AIA  37 CFR 1.175(e)  for a reissue application filed before September 16, 2012. If the reissue application was filed on or after September 16, 2012, a petition under 37 CFR 1.183  is no longer needed; however, a statement is needed to explain compliance with 37 CFR 1.175(f)(2).”  

Therefore, Applicant is required to provide a statement to explain this issue in compliance with 37 CFR 1.175(f)(2), for reasons as noted above.   
Claims 1-36 are rejected as being based upon a defective reissue Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.  The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  

Allowable Subject Matter
Claims 1-36 contain allowable subject matter.  
The following is a statement of reasons for the indication of allowable subject matter: lacking evidence to the contrary, the method comprising “wherein the first condition comprises a condition in case where the ACK/NACK information corresponds to one Physical Downlink Shared Channel (PDSCH) without a corresponding Physical Downlink Control Channel (PDCCH) received only on the PCell in the downlink subframe set and the ACK/NACK information corresponds to an additional PDSCH indicated by detection of one corresponding PDCCH” as recited in new claim 1 and as similarly recited for UE in new claim 10; and the method comprising “wherein the UE transmits the ACK/NACK information using a PUCCH format la/1b when a first condition is met, and wherein the first condition comprises a condition in case where the ACK/NACK information corresponds to only one downlink transmission including one Physical Downlink Shared Channel (PDSCH) received only on the PCell in the downlink subframe set and indicated by detection of one corresponding Physical Downlink Control Channel (PDCCH)” as recited in new claim 19 and as similarly recited for UE in new claim 28, per Applicant remarks on pages 14-18 filed Oct. 18, 2021 and Applicant remarks on pages 12-18 filed 3/22/2022.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mark Sager whose telephone number is (571)272-4454. The
examiner can normally be reached on M-Th, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Alexander Kosowski can be reached on (571)272-3744. The fax phone number for
the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/Mark Sager/
Primary Examiner, Art Unit 3992


Conferee(s):
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992